(Slip Opinion)              OCTOBER TERM, 2018                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

             NUTRACEUTICAL CORP. v. LAMBERT

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE NINTH CIRCUIT

No. 17–1094. Argued November 27, 2018—Decided February 26, 2019
Respondent Troy Lambert filed a class action in federal court alleging
  that petitioner Nutraceutical Corporation’s marketing of a dietary
  supplement ran afoul of California consumer-protection law. On
  February 20, 2015, the District Court ordered the class decertified.
  Pursuant to Federal Rule of Civil Procedure 23(f), Lambert had 14
  days from that point to ask the Court of Appeals for permission to
  appeal the order. Instead, he filed a motion for reconsideration on
  March 12, which the District Court denied on June 24. Fourteen
  days later, Lambert petitioned the Court of Appeals for permission to
  appeal the decertification order. Nutraceutical objected that Lam-
  bert’s petition was untimely because it was filed far more than 14
  days from the February 20 decertification order. The Ninth Circuit
  held, however, that Rule 23(f)’s deadline should be tolled under the
  circumstances because Lambert had “acted diligently.” On the mer-
  its, the court reversed the decertification order.
Held: Rule 23(f) is not subject to equitable tolling. Pp. 3–10.
    (a) Rule 23(f) is properly classified as a nonjurisdictional claim-
 processing rule, but that does not render it malleable in every re-
 spect. Whether a rule precludes equitable tolling turns not on its ju-
 risdictional character but rather on whether its text leaves room for
 such flexibility. See Carlisle v. United States, 517 U.S. 416, 421.
 Here, the governing rules speak directly to the issue of Rule 23(f)’s
 flexibility and make clear that its deadline is not subject to equitable
 tolling. While Federal Rule of Appellate Procedure 2 authorizes a
 court of appeals for good cause to “suspend any provision . . . in a par-
 ticular case,” it does so with a caveat: “except as otherwise provided
 in Rule 26(b).” Rule 26(b), which generally authorizes extensions of
 time, in turn includes the carveout that a court of appeals “may not
2                NUTRACEUTICAL CORP. v. LAMBERT

                                  Syllabus

    extend the time to file . . . a petition for permission to appeal”—the
    precise type of filing at issue here. The Rules thus express a clear in-
    tent to compel rigorous enforcement of Rule 23(f)’s deadline, even
    where good cause for equitable tolling might otherwise exist. Prece-
    dent confirms this understanding. See Carlisle, 517 U.S. 416, and
    United States v. Robinson, 361 U.S. 220. Pp. 3–6.
      (b) Lambert’s counterarguments do not withstand scrutiny. Lam-
    bert argues that Rule 26(b)’s prohibition on extending the time to file
    a petition for permission to appeal should be understood to foreclose
    only formal extensions granted ex ante and to leave courts free to ex-
    cuse late filings on equitable grounds after the fact. But this Court
    has already rejected an indistinguishable argument concerning Fed-
    eral Rule of Criminal Procedure 45(b) in Robinson, and Lambert of-
    fers no sound basis for reading Rule 26(b) differently. Further, the
    1998 Advisory Committee Notes to Rule 23(f) speak to a court of ap-
    peals’ discretion to decide whether a particular certification decision
    warrants review in an interlocutory posture, not to its determination
    whether a petition is timely. Finally, Lambert notes that every Court
    of Appeals to have considered the question would accept a Rule 23(f)
    petition filed within 14 days of the resolution of a motion for recon-
    sideration that was itself filed within 14 days of the original order.
    Although his own reconsideration motion was not filed until after the
    initial 14 days had run, he cites the lower courts’ handling of such
    cases as evidence that Rule 23(f) is amenable to tolling. However, a
    timely motion for reconsideration affects the antecedent issue of
    when the 14-day limit begins to run, not the availability of tolling.
    See United States v. Ibarra, 502 U.S. 1, 4, n. 2. Pp. 6–9.
      (c) On remand, the Court of Appeals can address other preserved
    arguments about whether Lambert’s Rule 23(f) petition was timely
    even without resort to tolling. Pp. 9–10.
870 F.3d 1170, reversed and remanded.

    SOTOMAYOR, J., delivered the opinion for a unanimous Court.
                 Cite as: 586 U. S. ____ (2019)            1

                     Opinion of the Court

SUPREME COURT OF THE UNITED STATES
                         _________________

                         No. 17–1094
                         _________________


 NUTRACEUTICAL CORPORATION, PETITIONER v.
             TROY LAMBERT
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
            APPEALS FOR THE NINTH CIRCUIT
                     [February 26, 2019]

  JUSTICE SOTOMAYOR delivered the opinion of the Court.
  To take an immediate appeal from a federal district
court’s order granting or denying class certification, a
party must first seek permission from the relevant court of
appeals “within 14 days after the order is entered.” Fed.
Rule Civ. Proc. 23(f ). This case poses the question whether
a court of appeals may forgive on equitable tolling grounds
a failure to adhere to that deadline when the opposing
party objects that the appeal was untimely. The applica-
ble rules of procedure make clear that the answer is no.
                              I
   In March 2013, respondent Troy Lambert sued petitioner
Nutraceutical Corporation in federal court, alleging that
its marketing of a dietary supplement ran afoul of Califor-
nia consumer-protection law. The District Court for the
Central District of California initially permitted Lambert
to litigate on behalf of a class of similarly situated con-
sumers. On February 20, 2015, however, the District
Court revisited that decision and ordered the class decerti-
fied. From that point, Lambert had 14 days to ask the
Court of Appeals for the Ninth Circuit for permission to
appeal the order. See Fed. Rule Civ. Proc. 23(f ).
   Instead of filing a petition for permission to appeal,
Lambert informed the District Court at a status confer-
2            NUTRACEUTICAL CORP. v. LAMBERT

                      Opinion of the Court

ence on March 2 (10 days after the decertification order)
that he would “want to file a motion for reconsideration” in
the near future. App. to Pet. for Cert. 74. The court told
Lambert to file any such motion “no later than” March 12.
Id., at 76. Neither Lambert nor the District Court men-
tioned the possibility of an appeal.
   Lambert filed his motion for reconsideration, in compli-
ance with the District Court’s schedule, on March 12 (20
days after the decertification order). The District Court
denied the motion on June 24, 2015. Fourteen days later,
on July 8, Lambert petitioned the Court of Appeals for
permission to appeal the decertification order. Nutraceu-
tical’s response argued that Lambert’s petition was un-
timely because more than four months had elapsed since
the District Court’s February 20 order decertifying the
class, far more than the 14 days that Federal Rule of Civil
Procedure 23(f ) allows. App. 41.
   Notwithstanding the petition’s apparent untimeliness,
the Court of Appeals “deem[ed] Lambert’s petition timely”
because, in its view, the Rule 23(f ) deadline should be
“tolled” under the circumstances. 870 F.3d 1170, 1176
(CA9 2017). The Court of Appeals reasoned that Rule
23(f )’s time limit is “non-jurisdictional, and that equitable
remedies softening the deadline are therefore generally
available.” Ibid. Tolling was warranted, the court con-
cluded, because Lambert “informed the [District Court]
orally of his intention to seek reconsideration” within Rule
23(f )’s 14-day window, complied with the District Court’s
March 12 deadline, and “otherwise acted diligently.” Id.,
at 1179. On the merits, the Court of Appeals held that the
District Court abused its discretion in decertifying the
class. Id., at 1182–1184. It reversed the decertification
order. Id., at 1184.
   In accepting Lambert’s petition, the Court of Appeals
                      Cite as: 586 U. S. ____ (2019)                       3

                           Opinion of the Court

“recognize[d] that other circuits would likely not toll the
Rule 23(f ) deadline in Lambert’s case.”1 Id., at 1179. We
granted certiorari. 585 U. S. ___ (2018).
                                II
   When Lambert filed his petition, Federal Rule of Civil
Procedure 23(f ) authorized courts of appeals to “permit an
appeal from an order granting or denying class-action
certification . . . if a petition for permission to appeal is
filed . . . within 14 days after the order is entered.”2 The
Court of Appeals held that Rule 23(f )’s time limitation is
nonjurisdictional and thus, necessarily, subject to equita-
ble tolling. While we agree that Rule 23(f ) is nonjuris-
dictional, we conclude that it is not subject to equitable
tolling.
   Because Rule 23(f )’s time limitation is found in a proce-
dural rule, not a statute, it is properly classified as a
nonjurisdictional claim-processing rule. See Hamer v.
Neighborhood Housing Servs. of Chicago, 583 U. S. ___,
___ (2017) (slip op., at 8).3 It therefore can be waived or
——————
  1 See   Nucor Corp. v. Brown, 760 F.3d 341, 343 (CA4 2014); Fleisch-
man v. Albany Med. Ctr., 639 F.3d 28, 31 (CA2 2011); Gutierrez v.
Johnson & Johnson, 523 F.3d 187, 193, and n. 5 (CA3 2008); McNamara
v. Felderhof, 410 F.3d 277, 281 (CA5 2005); Gary v. Sheahan, 188 F.3d
891, 892 (CA7 1999).
   2 Rule 23(f ) has since been amended and now reads, in relevant part:

“A court of appeals may permit an appeal from an order granting or
denying class-action certification . . . . A party must file a petition for
permission to appeal . . . within 14 days after the order is entered . . . .”
The difference is immaterial for purposes of this case.
   3 To be sure, this Court has previously suggested that time limits for

taking an appeal are “mandatory and jurisdictional.” Budinich v.
Becton Dickinson & Co., 486 U.S. 196, 203 (1988). As our more recent
precedents have made clear, however, this Court once used that phrase
in a “ ‘less than meticulous’ ” manner. Hamer, 583 U. S., at ___ (slip op.,
at 9); Kontrick v. Ryan, 540 U.S. 443, 454 (2004). Those earlier state-
ments did not necessarily signify that the rules at issue were formally
4              NUTRACEUTICAL CORP. v. LAMBERT

                          Opinion of the Court

forfeited by an opposing party. See Kontrick v. Ryan, 540
U.S. 443, 456 (2004). The mere fact that a time limit
lacks jurisdictional force, however, does not render it
malleable in every respect. Though subject to waiver and
forfeiture, some claim-processing rules are “mandatory”—
that is, they are “ ‘unalterable’ ” if properly raised by an
opposing party. Manrique v. United States, 581 U. S. ___,
___ (2017) (slip op., at 4) (quoting Eberhart v. United
States, 546 U.S. 12, 15 (2005) (per curiam)); see also
Kontrick, 540 U.S., at 456. Rules in this mandatory camp
are not susceptible of the equitable approach that the
Court of Appeals applied here. Cf. Manrique, 581 U. S., at
___ (slip op., at 8) (“By definition, mandatory claim-
processing rules . . . are not subject to harmless-error
analysis”).
   Whether a rule precludes equitable tolling turns not on
its jurisdictional character but rather on whether the text
of the rule leaves room for such flexibility. See Carlisle v.
United States, 517 U.S. 416, 421 (1996). Where the perti-
nent rule or rules invoked show a clear intent to preclude
tolling, courts are without authority to make exceptions
merely because a litigant appears to have been diligent,
reasonably mistaken, or otherwise deserving. Ibid.; see
Kontrick, 540 U.S., at 458; United States v. Robinson, 361
U.S. 220, 229 (1960). Courts may not disregard a properly
raised procedural rule’s plain import any more than they
may a statute’s. See Bank of Nova Scotia v. United States,
487 U.S. 250, 255 (1988).
   Here, the governing rules speak directly to the issue of
Rule 23(f )’s flexibility and make clear that its deadline is
not subject to equitable tolling. To begin with, Rule 23(f )
itself conditions the possibility of an appeal on the filing of
a petition “within 14 days” of “an order granting or deny-
——————
“jurisdictional” as we use that term today.
                  Cite as: 586 U. S. ____ (2019)            5

                      Opinion of the Court

ing class-action certification.” Federal Rule of Appellate
Procedure 5(a)(2) likewise says that a petition for permis-
sion to appeal “must be filed within the time specified.” To
be sure, the simple fact that a deadline is phrased in an
unqualified manner does not necessarily establish that
tolling is unavailable. See Fed. Rule App. Proc. 2 (allow-
ing suspension of other Rules for “good cause”); Fed. Rule
App. Proc. 26(b) (similar); Fed. Rule Crim. Proc. 45(b)
(similar); Fed. Rule Civ. Proc. 6(b) (similar). Here, however,
the Federal Rules of Appellate Procedure single out Civil
Rule 23(f ) for inflexible treatment. While Appellate Rule
2 authorizes a court of appeals for good cause to “suspend
any provision of these rules in a particular case,” it does so
with a conspicuous caveat: “except as otherwise provided
in Rule 26(b).” Appellate Rule 26(b), which generally
authorizes extensions of time, in turn includes this ex-
press carveout: A court of appeals “may not extend the
time to file . . . a petition for permission to appeal.” Fed.
Rule App. Proc. 26(b)(1). In other words, Appellate Rule
26(b) says that the deadline for the precise type of filing at
issue here may not be extended. The Rules thus express a
clear intent to compel rigorous enforcement of Rule 23(f )’s
deadline, even where good cause for equitable tolling
might otherwise exist.
   Precedent confirms this understanding. Carlisle, 517
U.S. 416, and Robinson, 361 U.S. 220, both centered on
Federal Rule of Criminal Procedure 45(b), an extension-of-
time provision that parallels Appellate Rule 26(b). Car-
lisle addressed Rule 45(b)’s interaction with the time limit
in Criminal Rule 29 for filing a postverdict motion for
judgment of acquittal. See 517 U.S., at 419–423. Rule
45(b), as it was then written, made clear that “ ‘the court
may not extend the time for taking any action’ ” under
Rule 29, “ ‘except to the extent and under the conditions’ ”
stated therein. Id., at 421. Because the Court found the
text’s purpose to foreclose acceptance of untimely motions
6           NUTRACEUTICAL CORP. v. LAMBERT

                     Opinion of the Court

“plain and unambiguous,” the Court held that the District
Court lacked that authority. Ibid. Likewise, in Robinson,
the Court held that an earlier iteration of Rule 45(b) that
said “ ‘the court may not enlarge . . . the period for taking
an appeal’ ” prohibited a court from accepting a notice of
appeal that was untimely filed. 361 U.S., at 224 (quoting
Fed. Rule Crim. Proc. 45(b)).
  Because Rule 23(f ) is not amenable to equitable tolling,
the Court of Appeals erred in accepting Lambert’s petition
on those grounds.
                              III
  Lambert resists the foregoing conclusion on a variety of
grounds. None withstands scrutiny.
  Most pertinently, Lambert argues that the above-
mentioned Rules are less emphatic than they first appear.
Rule 26(b)’s general grant of authority to relax time limits,
he notes, refers both to “extend[ing]” the time to file a
petition for permission to appeal and “permit[ting]” a
petition to be filed after the deadline. See Fed. Rule App.
Proc. 26(b) (“For good cause, the court may extend the
time prescribed by these rules . . . to perform any act, or
may permit an act to be done after that time expires”
(emphasis added)). Rule 26(b)(1) then prohibits courts
only from “extend[ing] the time to file,” while making no
further mention of “permit[ting] an act to be done after
that time expires.” In Lambert’s view, Rule 26(b)(1)’s
prohibition on “extend[ing] the time to file” a petition for
permission to appeal therefore should be understood to
foreclose only formal extensions granted ex ante, and to
leave courts free to excuse late filings on equitable
grounds after the fact.
  Whatever we would make of this contention were we
writing on a blank slate, this Court has already rejected
an indistinguishable argument in Robinson. There, Rule
45(b) generally authorized both “ ‘enlarg[ing]’ ” a filing
                     Cite as: 586 U. S. ____ (2019)                   7

                         Opinion of the Court

period and “ ‘permit[ting] the act to be done after [its]
expiration,’ ” then specifically forbade “ ‘enlarg[ing] . . . the
period for taking an appeal.’ ” 361 U.S., at 223. The lower
court had accepted a late filing on the ground that to do so
“would not be to ‘enlarge’ the period for taking an appeal,
but rather would be only to ‘permit the act to be done’
after the expiration of the specified period.” Ibid.; see also
id., at 230 (Black and Douglas, JJ., dissenting). This
Court reversed, explaining that acceptance of the late
filing did, in fact, “enlarge” the relevant filing period. Id.,
at 224. Lambert offers no sound basis for reading Rule
26(b) differently, and none is apparent. Cf. Torres v.
Oakland Scavenger Co., 487 U.S. 312, 315 (1988) (“Per-
mitting courts to exercise jurisdiction over unnamed par-
ties after the time for filing a notice of appeal has passed
is equivalent to permitting courts to extend the time for
filing a notice of appeal”).4
   Likewise unavailing is Lambert’s reliance on the 1998
Advisory Committee Notes to Rule 23(f ), which say that a
petition “may be granted or denied on the basis of any
consideration that the court of appeals finds persuasive.”
Advisory Committee’s Notes on 1998 Amendments to Fed.
Rule Civ. Proc. 23, 28 U.S. C. App., p. 815; see also Mi-
crosoft Corp. v. Baker, 582 U. S. ___, ___–___ (2017) (slip
op., at 6–8). That comment, however, speaks to a court of
appeals’ discretion to decide whether a particular certifica-
tion decision warrants review in an interlocutory posture,
——————
  4 Lambert’s   other textual arguments center on rules addressed to
appeals as of right. See Brief for Respondent 9–12, 17–18, 36–38
(discussing, e.g., Fed. Rules App. Proc. 3 and 4). As noted above, Rules
5 and 26 specifically address petitions for permission to appeal from
nonfinal orders such as the one at issue here. Lambert’s attempts to
reason by implication from other, inapposite Rules therefore bear little
weight. See Manrique v. United States, 581 U. S. ___, ___–___ (2017)
(slip op., at 6–7).
8              NUTRACEUTICAL CORP. v. LAMBERT

                          Opinion of the Court

not its determination whether a petition is timely. If
anything, the comment serves as a reminder that interloc-
utory appeal is an exception to the general rule that appel-
late review must await final judgment—which is fully
consistent with a conclusion that Rule 23(f )’s time limit is
purposefully unforgiving. See Mohawk Industries, Inc. v.
Carpenter, 558 U.S. 100, 106 (2009) (“The justification for
immediate appeal must . . . be sufficiently strong to over-
come the usual benefits of deferring appeal until litiga-
tion concludes”); cf. Baker, 582 U. S., at ___ (slip op.,
at 6) (describing Rule 23(f ) as “the product of careful
calibration”).5
   Finally, Lambert notes that every Court of Appeals to
have considered the question would accept a Rule 23(f )
petition filed within 14 days of the resolution of a motion
for reconsideration that was itself filed within 14 days of
the original order. See 870 F.3d, at 1177–1178, n. 3 (col-
lecting cases). Although Lambert’s own reconsideration
motion was not filed until after the initial 14 days had
run,6 he cites the lower courts’ handling of such cases as
evidence that Rule 23(f ) is indeed amenable to tolling. He
further suggests that there is no basis for relaxing the 14-
day limit in one situation but not the other.
   Lambert’s argument relies on a mistaken premise. A

——————
   5 Lambert also argues that interpreting Rule 23(f ) flexibly would be

consistent with the Rules’ generally equitable approach. Brief for
Respondent 21—27. But that simply fails to engage with the disposi-
tive point here: Any such background preference for flexibility has been
overcome by the clear text of the relevant rules. See, e.g., Young v.
United States, 535 U.S. 43, 49 (2002).
   6 Lambert argues that his counsel’s statements 10 days after the Dis-

trict Court’s decertification order constituted an oral motion for re-
consideration, but the transcript belies any such claim. See App. to
Pet. for Cert. 71 (requesting only “leave to file”); id., at 74 (informing
the District Court that Lambert “will want to file” a reconsideration
motion).
                     Cite as: 586 U. S. ____ (2019)                    9

                          Opinion of the Court

timely motion for reconsideration filed within a window to
appeal does not toll anything; it “renders an otherwise
final decision of a district court not final” for purposes of
appeal. United States v. Ibarra, 502 U.S. 1, 6 (1991) (per
curiam). In other words, it affects the antecedent issue of
when the 14-day limit begins to run, not the availability of
tolling. See id., at 4, n. 2 (noting that this practice is not
“a matter of tolling”).7
                            IV
   Lambert devotes much of his merits brief to arguing the
distinct question whether his Rule 23(f ) petition was
timely even without resort to tolling. First, he argues
that, even if his motion for reconsideration was not filed
within 14 days of the decertification order, it was filed
within the time allowed (either by the Federal Rules or by
the District Court at the March 2 hearing). The timeliness
of that motion, Lambert contends, “cause[d] the time to
appeal to run from the disposition of the reconsideration
motion, not from the original order.” Brief for Respondent
8; see id., at 9–18. Alternatively, he argues that the Dis-
trict Court’s order denying reconsideration was itself “an
order granting or denying class-action certification” under

——————
   7 We therefore have no occasion to address the effect of a motion for

reconsideration filed within the 14-day window. Moreover, because
nothing the District Court did misled Lambert about the appeal filing
deadline, see supra, at 1–2, we similarly have no occasion to address
the question whether his motion would be timely if that had occurred.
See Carlisle v. United States, 517 U.S. 416, 428 (1996); id., at 435–436
(GINSBURG, J., concurring) (discussing Thompson v. INS, 375 U.S. 384,
386–387 (1964) (per curiam), and Harris Truck Lines, Inc. v. Cherry
Meat Packers, Inc., 371 U.S. 215, 216–217 (1962) (per curiam)). We
also have no occasion to address whether an insurmountable impedi-
ment to filing timely might compel a different result. Cf. Fed. Rule
App. Proc. 26(a)(3) (addressing computation of time when “the clerk’s
office is inaccessible”).
10           NUTRACEUTICAL CORP. v. LAMBERT

                      Opinion of the Court

Rule 23(f ). Id., at 8–9, 19–20. The Court of Appeals did
not rule on these alternative grounds, which are beyond
the scope of the question presented. Mindful of our role,
we will not offer the first word. See United States v. Stitt,
586 U. S. ___, ___ (2018) (slip op., at 9); Pacific Bell Tele-
phone Co. v. linkLine Communications, Inc., 555 U.S. 438,
457 (2009). If the Court of Appeals concludes that these
arguments have been preserved, it can address them in
the first instance on remand.
                         *     *     *
  The relevant Rules of Civil and Appellate Procedure
clearly foreclose the flexible tolling approach on which the
Court of Appeals relied to deem Lambert’s petition timely.
The judgment of the Court of Appeals is therefore re-
versed, and the case is remanded for further proceedings
consistent with this opinion.
                                              It is so ordered.